Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 
Response to Amendment
2.	Claims 1, 9, 12, 31, 33, 40 and  41 have been amended, claims 35 and 42 canceled and claims 43-47 added as requested in the amendment filed on February 22, 2021. Following the amendment, claims 1, 2, 9, 11, 12, 16, 31-33, 36-41 and 43-47 are pending in the instant application.
3.	Claim 32 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2019.
Claims 36 and 37 stand withdrawn from consideration as being directed to a non-elected invention.  See reasons of record in section 3 of Paper mailed on September 21, 2020.
4.	Claims 1, 2, 9, 11, 12, 16, 31, 33, 38-41 and 43-47 are under examination in the instant office action.

6.	Applicant’s arguments filed on February 22, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Objections
7.	Claim 16 is objected to because of the following informalities: the claim does not end with a period. 
MPEP 608.01(m), Form of Claims, states:
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 12, 16, 31 and  33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Claim 12 is further vague and ambiguous for reciting limitation “the nervous system injury was caused by […] Parkinson’s Disease, [and ] autism”. It is not obvious and cannot be determined from the claim or the specification as filed what neuronal injury associated with autism, for instance, is intended by the claim.
11.	Claim 31 is indefinite as being directed to a method with no active, objective and repeatable steps. 
Revised MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.”
In the instant case, a person having ordinary skill would not know what steps are required for infringement of the method since claim steps are implied but not actively stated. Thus, the scope of the method steps are unclear. Since the claims fail at least two of the criteria set 
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 

13.	Claim 16 is indefinite for being dependent from indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1, 2, 9, 11, 12, 16, 31, 33, 38-41 and 43-47  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 15 of Paper mailed on February 24, 2020 and in section 14 of Paper mailed on September 22, 2020.  
Applicant argues at p. 9 of the Response that, “measuring this specific combination of three proteins in a single assay is not a routine practice. Thus, the methods of the present invention require tangible steps that amount to significantly more than the judicial exception. […] Applicant asserts that the claims, when analyzed as a whole, qualify as patent eligible subject matter as markedly different and substantially more than the judicial exception (Step 2B: YES). Applicant respectfully asserts that measuring this specific combination of autoantibodies to three proteins, which are bound or cross-linked to a solid support in a single assay is not a 
Based upon an analysis with respect to the claim as a whole, claims 1, 2, 9, 11, 12, 16, 31, 33, 38-41 and 43-47 are determined to be directed to a judicial exception without significantly more.  See controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
The instant claims 1, 2, 9, 11, 12, 16, 31, 33, 38-41 and 43-47 encompass a process. (Step 1: Yes). 
Next, claims 1, 2, 9, 11, 12, 16, 31, 33, 38-41 and 43-47 encompass changes in the levels of GFAP, Tau and MBP during pathology of nervous system injury or stroke in particular, the process that is governed by a law of nature, and thus is a judicial exception. The recited GFAP, Tau and MBP are all naturally occurring factors that are expressed differently during pathology of nervous system injury apart from any human action. The relation between the levels of expression of these factors and pathology of nervous system injury exists in principle, it is an entirely natural process, a natural phenomenon, and thus a judicial exception. Moreover, the claims specifically recite a comparison step, which is a mental step or an abstract idea, also a judicial exception. (Step 2A/1: Yes). Next, prong two of Step 2A requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration in to a practical application” requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial 
Finally, claims 1, 2, 9, 11, 12, 16, 31, 33, 38-41 and 43-47 do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims represent routine steps that are recited at a high level of generality and encompass well-understood and purely conventional routine techniques in the art. (Step 2B: No). Applicant argues that it is not routine to bind and cross-link to a solid support three proteins together (as opposed to just one protein); however, provides no evidentiary support for the argument. The Examiner maintains that the instant specification fails to describe any novel methods or assays that explain the innovative format of assaying several proteins together, as currently in claims. Thus, by broadest reasonable interpretation and consistent with the specification as filed, the claimed methods utilize what is well-known in the art, see the text at p. 9 for example, which urges to use “[A]ny methods available in the art for measuring the level of autoantibodies”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim(s) 1, 2, 11, 12, 16, 31 and 33 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Abou-Donia et al., J. Biol. Physics and Chem., 2014, 14(3):34-53.
Claims 1, 2, 11, 12, 16, 31 and 33 are directed to methods of detecting a nervous system injury in a subject by measuring the levels of at least three autoantibodies that each bind to GFAP, Tau and MBP in a sample from the subject, wherein an increased level of the at least three autoantibodies indicates nervous system injury.
The Abou-Donia et al. article teaches elevated levels of serum autoantibody biomarkers GFAP, Tau and MBP associated with nervous system injury, see abstract, Materials and Table 2, thus fully anticipating the instant claimed invention.

Conclusion
16.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

May 5, 2021